Name: Commission Regulation (EEC) No 162/83 of 24 January 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 83 Official Journal of the European Communities No L 23/7 COMMISSION REGULATION (EEC) No 162/83 of 24 January 1983 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3), as last amended by Regulation (EEC) No 3466/82 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 140, 20 . 5. 1982, p. 22. O OJ No L 141 , 20 . 5 . 1982, p. 40 . V) OJ No L 365, 24 . 12. 1982, p. 15 . No L 23/8 Official Journal of the European Communities 26. 1 . 83 ANNEX to the Commission Regulation of 24 January 1983 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 45 from 7 to 13 February 1983 (') Week No 46 from 14 to 20 February 1983 (') Week No 47 from 21 to 27 February 1983 (') Week No 48 from 28 February to 6 March 1983 (') 02.01 A IV b) 1 146.495 148-453 151.873 155.893 2 102.547 103.917 106.311 109.125 3 161145 163.298 167.060 171-482 4 190.444 192.989 197.435 202.661 5 aa) 190.444 192.989 197.435 202.661 bb) 266-621 270.184 276.409 283-725 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.